    Case 4:20-cv-00165-ALM Document 41 Filed 09/11/20 Page 1 of 3 PageID #: 750




       IN THE U.S. DISTRICT COURT FOR THE EASTERN DISTRICT OF TEXAS,
                              SHERMAN DIVISION

MARK HAMMERVOLD                                     §
                                                    §
         Plaintiff                                  §
                                                    §        No. 4:20-CV-00165-ALM
         v.                                         §
                                                    §
DIAMONDS DIRECT USA OF                              §
DALLAS, LLC; DAVID BLANK;                           §
DIAMOND CONSORTIUM, INC.                            §
d/b/a THE DIAMOND DOCTOR; and                       §
JEWELERS MUTUAL INSURANCE                           §
COMPANY                                             §


              PLAINTIFF MARK HAMMERVOLD’S TRAP 10(b)(1)(B) NOTICE OF
                          NO TRANSCRIPT BEING ORDERED


         Pursuant to Fed. R. App. P. 10(b)(1)(B), Plaintiff / Appellant Mark Hammervold hereby

gives notice that no transcript will be ordered. This Court decided the Motion to Dismiss at issue

without conducting a hearing, so there is no transcript.



                                                             RESPECTFULLY SUBMITTED,

                                                             s/Mark Hammervold1
                                                             Mark Hammervold, IL #6320744
                                                             155 S. Lawndale Ave.
                                                             Elmhurst, IL 60126
                                                             (T) 405.509.0372
                                                             (F) 615.928.2264
                                                             mark@hammervoldlaw.com

                                                             Pro se Plaintiff




1
 Mark Hammervold is an attorney admitted to practice in this district and before the U.S. Court of Appeals for the
Fifth Circuit, but is representing himself pro se in this case.
Case 4:20-cv-00165-ALM Document 41 Filed 09/11/20 Page 2 of 3 PageID #: 751




                                     2
Case 4:20-cv-00165-ALM Document 41 Filed 09/11/20 Page 3 of 3 PageID #: 752




                               CERTIFICATE OF SERVICE
       The undersigned hereby certifies that on September 11, 2020, a true and correct copy of

the foregoing filing was served upon all counsel of record via the Court’s ECF system.

                                                       /s/ Mark Hammervold




                                               3
